Honorable Robert S. Calvert
Comptroller of Public Accounts
Capitol Station
Austin, Texas
                            Opinion No. Ww-723
                            Re:   Proper rate of reim-
                                  bursement for mileage
                                  by prlvately;owned .con-
                                  veyance for Judges (in-
                                  cluding District Judges)
Dear Mr. Calvert:                 and District Attorneys.
       You have requested an opinion on the following
question:
           'On and after September 1, 1959, .
      what will be the proper rate of reim-
      bursement for mileage by private owned
      conveyance for Judges (including Dls-
      trlct Judges) and District Attorneys?"
      Article 6823, Revised Civil Statutes of Texas, 1925,
provided as follows:
            "The traveling and other necessary
       expenses incurred by the various officers,
       assistants, deputies, clerks and other em-
       ployes in the various departments of the
     , State Government, ins the active dis,charge
       of their duties shall be such as are spe-
       cifically fixed and appropriated by the
       Legislature In the general appropriation
       bills providing for the expenses of,,the
       State Govertunent'fromyear to year.
       In 1931, the'Leglslature amended Article 6823 by
adding a provision which provided as follows:
Honorable Robert S. Calvert, page 2 (WW-7'23)


            I,
             . . . When appropriations for
       traveling expenses are made any allowances
       or payments to officials or employees for
       the use of privately owned automobiles
       shall be on a basis of actual mileage trav-
       eled for each trip or all trips covered by
       the expense accounts submitted for payment
       or allowance from such appropriations, and
       such payment or allowance shall be made3
       a rate not to exceed five (5q!)cents for
       each mile actually traveled, and no additional
       expense incident to the operation of such auto-
       mobile shall be allowed." (Emphasis ours).
       In 1949, the Legislature amended Article 6823 by re-
moving from Its provisions the phrase 'and such payment or
allowance shall be made at a rate not to exceed Five (54)
Cents for each mile actually traveled."
       Article 6823 was again amended In 1953 so that it
now provides:
          "The traveling and other necessary ex-
      penses incurred by the various officers,
      assistants, deputies, clerks and other em-
      ployees in the various departments, insti-
      tutions, boards, commissions or other sub-
      divisions of the State Government, in the
      active discharge of their duties shall be
      such as,are specifically fixed and appropriated
      by the Legislature In the General Appropriation
      Bills providing for the expenses of the State
      Qovernment from year to year.. When appropriations
      for traveling expens.esare made any allowances or
      payments to officials or employees for the use of
      privately owned automobiles shall be'on a basis
      of actual mileage traveled for each trip .or all
      trips covered by the expense accounts submitted
      for navment or allowance from such annrooriations.
      and sufh payment or allowance shall be made at ~a -
      rate of seven cents (7d) for each mile actually
      traveled, and no additional 'expense Incident to
      the operation of such automobile shall be allowed."
      (Emphasis ours).
 Honorable Robert S. Calvert, page 3 (W-723)


        Senate Bill 272, Acts of the 56th Legislature, Regular
 Session, Chapter 231, Page 523 (codlfled in Vernon's as
 Article 6823a) is an Act providing for state travel regula-
 tions. Section 2 of Senate Bill 272 reads as follows:
            "Sec. 2. The provisions of this Act
        shall apply to all officers, heads of state
        agencies, and state employees. The provi-
        sions of this Act shall not apply to judges
        and other judlclal employees paid by the
        state, counties, or other political subdivi-
        sions pursuant to law. Heads of state agencies
        shall mean elected state officials, excluding
        members of the Legislature who shall receive
        travel reimbursement as provided by the Constl-
        tution, appointed state officials, appointed
        state officials whose appointment Is subject to
        Senate confirmation, directors of legislative
        interim committees or boards, heads of state
        hospitals and special schools, and heads of state
        institutions of higher education."
        Subdivision b of Section 3,of Senate Bill 272 pro-
 vides as follows:
            "b . The rate of per diem and~transporta-
        tion allowance and method of computing those
        rates shall be those set forth in General Ap-
        propriation Acts providing for the expe!ses of
        the state government from year to year.
        It is noted that It is specifically provided that the
..provlsionsof Senate Bill 272 shall not apply to judges and
 judicial employees. It is also specifically provided that
 it shall apply to State officials. Since the District At-
 torneys of this State are State officials within the meaning
 of Senate Bill 272 and are not judicial employees, the rate
 of transportation allowance (mileage) of District Attorneys'
 official travel Is governed by the provisions of Senate Bill
 272. Since Senate Bill 272 specifically provides that its
 provision shall not apply to judges, the rate of transporta-
 tion allowance (mileage) of judges' official travel is not
 governed by its provisions, but is governed by the provisions
 of Article 6823, Revised Civil Statutes of Texas, 1925, as
 amended.
3584.

  Honorable Robert S. Calvert, page 4 (WW-723)


         Article 6823 limits the rate of transpoo>atLon allowance
j (mileage) to Seven (7#) Cents pe:?~mile. You are therefore
  advised that the rate of transportation allowance for judges
  is Seven (7#) Cents per mile.
        Senate Bill 272 provides thtitthe rates of transporta-
 tion allowance shall be those set forth In the General Ap-
 propriation Act. Subdivision a of Section 32 of Article V
 of House Bill 4, Acts of the 56th Legislature, T;-rirdCalled
 Session (current General Appropriation Act) sets the rate of
 transportation allowance (mileage) at Eight (84) Cents per
 mile. Therefore, the proper rate of trans ortation allowance
 (mileage) for District Attorneys is Eight P66) Cents per mile.


              The proper rate of transportation allowance
              for judges is Seven (7#) Cents per mile.
              Article 6823, Revised Civil Statutes of Texas,
              1925, as amended. The roper rate of transporta-
              tion allowance (mileageP for District Attorneys
              is Eight (a#) Cents per mile. Senate Bill 272
              Acts of the 56th Legislature, Re ular Session,
              Chapter 231, Page 523 (Article 6823a, Vernon's
              Civil Statutes).
                                      Yours very truly,
                                     WILL WILSON
                                     Attorney General of Te:-3s




  JR:ntg:me
 APPROVED:
 OPINION COMMITTEE
 Gordon Cass, Chairman

  Jot A. Hedges
  Elmer McVey
  Morgan Nesbitt
 REVIEWED FOR THE ATTORNEY GENERAL
 BY: W. V. Geppert